DETAILED ACTION
The office action is a response to an application filed on December 02, 2019, wherein claims 1-14 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zalmanovitch et al. (Zalmanovitch hereafter) (US 20160226738 A1) (IDS provided) in view of Mildh et al. (Mildh hereafter) (US 20150215225 A1) (IDS provided).

Regarding claim, 1 Zalmanovitch teaches, A method for accounting multi-path transmission control protocol (MPTCP) data usage by an electronic device, the method comprising:
tracking MPTCP packets (tracking of network data consumption) of each of a plurality of applications (Each of the applications 114 has one or more identifiers 113 associated) through unique identifiers (UIDs) (application 114 because of the identifiers 113) of each of the plurality of (applications 114 has one or more identifiers 113 associated) of each of the plurality of applications (Applications 114 may register additional identifiers 113 to increase the granularity of resource tracking) (Zalmanovitch; [0028-0029]… tracking of network data consumption may continue even after termination of the originating application 114 at least because of the identifiers 113 … Each of the applications 114 has one or more identifiers 113 associated… data transfer service 121, operating system, or other entity that tracks the network data consumption… Applications 114 may register additional identifiers 113 to increase the granularity of resource tracking (e.g., a mail program may register different identifiers 113 for different mail accounts, a browser may register different identifiers 113 for different web sites, etc.); and
Zalmanovitch fails to explicitly teach, accounting MPTCP data usage of each of the plurality of applications from the UIDs tagged with the MPTCP packets of each of the plurality of applications
However, in the same field of endeavor, Mildh teaches, accounting MPTCP data usage (identify the different applications in the MPTCP usage information) of each of the plurality of applications from the UIDs tagged with the MPTCP packets of each of the plurality of applications (Mildh; [0088] The MPTCP usage information is in a typical case indicated per application (e.g., the MPTCP usage information may identify one or more applications/services). Therefore, there may be a need to identify the different applications in the MPTCP usage information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Zalmanovitch to include the above recited limitations as taught by Mildh in order to control an MPTCP scheduler based on the MPTCP usage information (Mildh; [0032]).

Regarding claim, 8 Zalmanovitch teaches, An electronic device for accounting multi-path transmission control protocol (MPTCP) data usage, the electronic device comprising:
a transceiver (Zalmanovitch; See fig. 1); and
a processor coupled to the transceiver, wherein the processor is configured to (Zalmanovitch; See fig. 1).
(tracking of network data consumption) of each of a plurality of applications (Each of the applications 114 has one or more identifiers 113 associated) through unique identifiers (UIDs) (application 114 because of the identifiers 113) of each of the plurality of applications, wherein the MPTCP packets of each of the plurality of applications are tagged with the UIDs (applications 114 has one or more identifiers 113 associated) of each of the plurality of applications (Applications 114 may register additional identifiers 113 to increase the granularity of resource tracking) (Zalmanovitch; [0028-0029]… tracking of network data consumption may continue even after termination of the originating application 114 at least because of the identifiers 113 … Each of the applications 114 has one or more identifiers 113 associated… data transfer service 121, operating system, or other entity that tracks the network data consumption… Applications 114 may register additional identifiers 113 to increase the granularity of resource tracking (e.g., a mail program may register different identifiers 113 for different mail accounts a browser may register different identifiers 113 for different web sites, etc.)
Zalmanovitch fails to explicitly teach, account MPTCP data usage of each of the plurality of applications from the UIDs tagged with the MPTCP packets of each of the plurality of applications.
However, in the same field of endeavor, Mildh teaches, account MPTCP data usage of each of the plurality of applications from the UIDs (identify the different applications in the MPTCP usage information) tagged with the MPTCP packets of each of the plurality of applications (Mildh; [0088] The MPTCP usage information is in a typical case indicated per application (e.g., the MPTCP usage information may identify one or more applications/services). Therefore, there may be a need to identify the different applications in the MPTCP usage information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Zalmanovitch to include the above recited limitations as taught by Mildh in order to control an MPTCP scheduler based on the MPTCP usage information (Mildh; [0032]).

Regarding claims, 2 and 9 Zalmanovitch-Mildh teaches, The claim 1 and 8, wherein accounting the MPTCP data usage of each of the plurality of applications comprises:
Zalmanovitch teaches identifying the MPTCP packets of at least one of the plurality of applications in at least one of a plurality of sub-sockets based on the UIDs tagged with the MPTCP packets, wherein each of the plurality of sub-sockets is associated with a system UID (Zalmanovitch; [0030] The identifiers 113 enable the applications 114 (e.g., containing applications) to attribute the origination of data transfer requests 115. For example, a browser application may have separate identifiers 113 for each of the web sites that originate a data transfer request 115); and
updating the system UID associated with each of the plurality of sub-sockets, with at least one of the plurality of UIDs of at least one of the plurality of applications (Zalmanovitch; [0079] The identifier 113 may be tagged on a per-socket basis. In such embodiments, network traffic that occurs between the initial connection of the socket and final closure of the socket is exclusively attributed to an identifier associated with that socket. If the application 114 uses more than one socket, the network activities in that application 114 are separately attributed to each socket).

Regarding claims, 3, and 10, Zalmanovitch-Mildh teaches, The claim 1 and 8, 
Zalmanovitch teaches, wherein the method further comprises displaying MPTCP data usage of at least one of the plurality of applications, wherein the MPTCP data usage is the number of transmitted MPTCP packets (Zalmanovitch; [0061]…displays network data consumption over cellular and Wi-Fi networks for each of four applications 114 executing on the mobile computing device 102).

Regarding claims, 4, and 11, Zalmanovitch-Mildh teaches, The claim 3 and 10, 
Zalmanovitch teaches, wherein the MPTCP data usage of at least one of the plurality of applications is displayed based on at least one of: UIDs of the at least one of the plurality of applications; and the MPTCP packets of at least one of the plurality of applications transmitted through a type of air interface (Zalmanovitch; [0061] … FIG. 4, an exemplary user interface 402 illustrates network data usage per application 114 and identifiers 113 associated with the applications 114).

Regarding claims, 5, and 12, Zalmanovitch-Mildh teaches, The claim 1 and 8, 
Zalmanovitch teaches,  wherein the method further comprises filtering the MPTCP packets based on at least one predefined rule for tracking of the MPTCP packets (Zalmanovitch; [0018] By tagging every network communication with at least one of the identifiers 113, … enable network data usage monitoring that distinguishes among different applications 114, groups of applications 
114, portions of applications 114, and/or application types …the amount of network data being consumed by the application 114 or service on behalf of another application 114 or another service may be tracked).

Regarding claims, 6, and 13, Zalmanovitch-Mildh teaches, The claim 1 and 8, 
Zalmanovitch fails to explicitly teach, wherein the method further comprises storing MPTCP data usage statistics of at least one of the plurality of applications or MPTCP data usage statistics through a type of air interface
However, in the same field of endeavor, Mildh teaches,  wherein the method further comprises storing MPTCP data usage statistics of at least one of the plurality of applications or MPTCP data usage statistics through a type of air interface (Mildh; [0026] …The controller comprises processor circuitry, and a storage unit storing instructions executable by said processor circuitry, whereby said controller is operative to receive information signals comprising MPTCP usage information, from outside of the device.  The controller is also operative to send control signals to an MPTCP scheduler of the device for controlling said scheduler, the control signals being based on the received usage information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Zalmanovitch to include the above recited limitations as taught by Mildh in order to control an MPTCP scheduler based on the MPTCP usage information (Mildh; [0032]).

Regarding claims, 7, and 14, Zalmanovitch-Mildh teaches, The claim 2 and 9, 
Zalmanovitch teaches,  wherein each of the plurality of sub-sockets is created for carrying MPTCP data of at least one of the plurality of applications (Zalmanovitch; [0079] The identifier 113 may be tagged on a per-socket basis…network traffic that occurs between the initial connection of the 
socket and final closure of the socket is exclusively attributed to an identifier associated with that socket…).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416